 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 CURTIS GUY,                                       Case No. 2:11-cv-01809-APG-NJK

 4        Petitioner,
                                                     ORDER GRANTING MOTION FOR
            v.                                       EXTENSION OF TIME
 5
     WILLIAM GITTERE, et al.,                        (ECF No. 101)
 6
          Respondents.
 7

 8

 9         After four extensions of time (60 days, 31 days, 30 days and 14 days) the respondents

10 were to respond to the second amended petition by October 30, 2019. On that day, the

11 respondents filed a motion for extension of time (ECF No. 101) requesting another extension of

12 time, this one five days. The respondents’ counsel states that the extension is necessary because

13 of illness and a computer server outage at her office. Guy does not oppose.

14         The respondents’ motion is made in good faith and not solely for the purpose of delay,

15 and there is good cause for the extension.

16         I THEREFORE ORDER that the respondents’ Motion for Enlargement of Time (ECF

17 No. 101) is GRANTED. The respondents will have until November 4, 2019, to respond to

18 Guy’s second amended habeas petition. In all other respects, the schedule for further

19 proceedings set forth in the November 26, 2018 order (ECF No. 85) will remain in effect.

20         Dated: October 31, 2019.

21                                                      ________________________________
                                                        ANDREW P. GORDON
22                                                      UNITED STATES DISTRICT JUDGE

23
